DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fracassi et al. (US 2007/0051384) in view of Mast et al. (US 4,751,935).
Fracassi et al. disclose an artificial nail tip for attaching to a fingernail of a user, comprising an elongated nail body having a root end (120), a tip end (122) and two side edges (130, 132), and defining an attachment portion (124) at the root end for attaching on the fingernail and an extension portion (126) at the tip end for being extended beyond the fingernail, wherein the root end (120) is configured to be attached to the fingernail adjacent to the user’s cuticle bed (paragraph 22); wherein a curvature at the root end is smaller than a curvature at the tip end (i.e. different embodiment shown US application 29/197354; paragraph 25), such that the root end is flatter than the tip end (paragraph 26, lines 6), wherein each of the side edges (13, 132) has a reduced thickness (see Figure 1) wherein the nail body is the thinnest at the root end (see Figure 8); and wherein the nail body comprises a unitary structure (paragraph 35). Fracassi does not disclose the material being acrylic. Mast et al. teach making artificial nails from acrylic material (col. 4, lines 40-50). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the material of Fracassi et al. be acrylic as taught by Mast et al. since acrylic is a common well-known material for making artificial nails.
Regarding claim 3, Fracassi et al. disclose the root end of the nail body is thinner than the tip end thereof (see Figure 8).
Regarding claim 4, Fracassi et al. teach the nail shape being of multiple configurations paragraph 23 “the shape of the distal edge 122 is a function of fashion and the squared-off appearance is only one example of the possible shapes that the distal edge can have.” Therefore, the limitation the root end of the nail body is wider than the tip end thereof can be shown when nails are trimmed to a point at the distal edge which is common and readily practiced in artificial nails.
Regarding claim 5, Fracassi et al. discloses the thickness of the nail body is gradually reduced continuously tapers from the tip end to the root end (see Figure 8).
Regarding claim 6, Fracassi et al. disclose the thickness of the attachment portion of the nail body is smaller than a thickness of the extension portion thereof (see Figure 8).
Regarding claim 8, Fracassi et al. disclose the attachment portion of the nail body is flexible for being bent to selectively adjust a curvature thereof for matching with a curvature of the fingernail of the user (paragraph 26).
Regarding claim 9, Fracassi et al. disclose a nail polish preformed on a top surface of the nail body (paragraph 36).
Regarding claim 10, the combination of Fracassi et al. and Mast et al. disclose the claimed invention except for the bonding layer being a gel bonding layer. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the bonding layer be a gel bonding layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant’s arguments filed 10/17/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        12/1/2022